DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 7/5/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 5, 9 and 15 have been amended.  Claims 6 and 14 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 
Response to Arguments
The Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
The Applicant argued that the applied references do not show the feature of “the passage including a portion extending through the housing while bypassing around the second groove” in the amended claims.
The Applicant’s argument is not persuasive because this feature is shown by newly applied Nakanishi et al. (US 2016/0056683).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-11, 13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US 2009/0127946, hereinafter Fee) in view of Creviston et al. (US 2012/0286596, hereinafter Creviston) and Nakanishi et al. (US 2016/0056683, hereinafter Nakanishi).
As to claim 1, Fee shows (FIG. 8) An electric machine (motor para[0047]:1-5), comprising: 
a housing 132 having an exterior surface; 
a shaft rotatably supported within the housing (para[0047]:1-5) ; 
a rotor operatively coupled to rotate with the shaft (para[0047]:1-5); 
a stator 112 annularly surrounding the rotor (para[0047]:1-5); and 
a cooling assembly, including: 
a cooling jacket 120 disposed in the housing 132, the cooling jacket 120 having an inner surface defining a generally cylindrical cavity for receiving the stator 112 and an outer surface having first and second first grooves 144 for circulating a first coolant (para[0033]).
Fee does not show:
a second groove for circulating a second coolant, the second groove being disposed between the first and second first grooves; and 
a passage fluidly communicating between the first and second first grooves, the passage including a portion extending through the housing while bypassing around the second groove, thereby to prevent cross-contamination of the first coolant and second coolant.  
As to the first bullet, Creviston shows (FIG. 2) a second groove 40 for circulating a second coolant, the second groove 40 being disposed between the first and second first grooves 38 (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee to have a second groove 40 for circulating a second coolant, the second groove being disposed between the first and second first grooves 144 as taught by Creviston, for the advantageous benefits of receiving a portion of the heat energy being transported by the first coolant and a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to the second bullet, Nakanishi shows (FIG. 4) a passage 53 fluidly communicating between the first and second first passages 51,52, the passage 53 including a portion extending through the housing 21 while bypassing around a portion of the housing 21, thereby to prevent cross-contamination of the first coolant (communication passage 53 between two cooling passages 51,52; it is implied that the communication passage 53 prevents both leakage and cross-contamination of the first coolant; para[0058],[0074],[0075],[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston to have passage 53 fluidly communicating between the first and second first grooves 144, the passage 53 including a portion extending through the housing 132 while bypassing around the second groove, thereby to prevent cross-contamination of the first coolant and second coolant as taught by Nakanishi, for the advantageous benefit of having a shorter passage 53 through the housing 132 to reduce a load on a pump for the first coolant to improve the cooling efficiency as taught by Nakanishi (para[0098]).
As to claim 2/1, Fee in view of Creviston and Nakanishi was discussed above with respect to claim 1, and Fee further shows the first coolant comprises water (para[0048]:1-5).
As to claim 3/1, Fee in view of Creviston and Nakanishi was discussed above with respect to claim 1 except for the second coolant comprises oil.
Creviston shows the second coolant comprises oil (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Nakanishi to have the second coolant comprises oil as taught by Creviston, for the advantageous benefit of a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 5/1, Fee in view of Creviston and Nakanishi was discussed above with respect to claim 1 except for the passage is in a bypass component formed integral with the housing.
Nakanishi shows (FIG. 4) the passage 53 is in a bypass component formed integral with the housing 21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Nakanishi to have the passage 53 is in a bypass component formed integral with the housing 132 as taught by Nakanishi, for the advantageous benefit of having a shorter passage 53 through the housing 132 to reduce a load on a pump for the first coolant to improve the cooling efficiency as taught by Nakanishi (para[0098]).
As to claim 7/1, Fee in view of Creviston and Nakanishi was discussed above with respect to claim 1 and Fee further shows (FIG. 8) one or more coolant inlet ports 199a,199b and one or more coolant outlet ports 198 for supplying and evacuating the first or second coolants.
As to claim 8/1, Fee in view of Creviston and Nakanishi was discussed above with respect to claim 1 except for the electric machine is retrofitted with the passage connecting the at least two first grooves and bypassing the second groove.
Nakanishi shows (FIG. 4) the electric machine is fitted with the passage 53 connecting the at least two first passages 51,52 and bypassing the stator 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston to have the electric machine is fitted with the passage 53 connecting the at least two first grooves 144 and bypassing the second groove 40 as taught by Nakanishi, for the advantageous benefit of having a shorter passage 53 through the housing 132 to reduce a load on a pump for the first coolant to improve the cooling efficiency as taught by Nakanishi (para[0098]).
The Examiner notes that the limitation of “retrofitted” is considered as a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
As to claim 9, Fee shows (FIG. 8) A cooling assembly for an electric machine (motor para[0047]:1-5), comprising: 
a housing 132 having an exterior surface; 
a generally cylindrical cooling jacket 120 configured to be disposed in the housing 132 and to receive a shaft, a rotor and a stator 112 (motor, shaft and rotor para[0047]:1-5); 
first and second first passages 144 formed in the cooling jacket for circulating a first coolant (para[0033]).
Fee does not show:
a second passage formed in the cooling jacket for circulating a second coolant, the second passage being disposed between the first and second first passages; and 
a third passage fluidly communicating between the first and second first passages, the third passage including a portion extending through the housing while bypassing around the second passage, thereby to prevent cross-contamination of the first coolant and second coolant.
As to the first bullet, Creviston shows (FIG. 2) a second passage 40 formed in the cooling jacket for circulating a second coolant, the second passage 40 being disposed between the first and second first passages 38 (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee to have a second passage 40 formed in the cooling jacket for circulating a second coolant, the second passage 40 being disposed between the first and second first passages 144 as taught by Creviston, for the advantageous benefits of receiving a portion of the heat energy being transported by the first coolant and a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to the second bullet, Nakanishi shows (FIG. 4) a third passage 53 fluidly communicating between the first and second first passages 51,52, the third passage 53 including a portion extending through the housing 21 while bypassing around a portion of the housing 21, thereby to prevent cross-contamination of the first coolant (communication passage 53 between two cooling passages 51,52; it is implied that the communication passage 53 prevents both leakage and cross-contamination of the first coolant; para[0058],[0074],[0075],[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston to have third passage 53 fluidly communicating between the first and second first passages 144, the third passage 53 including a portion extending through the housing 132 while bypassing around the second passage 40, thereby to prevent cross-contamination of the first coolant and second coolant as taught by Nakanishi, for the advantageous benefit of having a shorter passage 53 through the housing 132 to reduce a load on a pump for the first coolant to improve the cooling efficiency as taught by Nakanishi (para[0098]).
As to claim 10/9, Fee in view of Creviston and Nakanishi was discussed above with respect to claim 9 except for each of the first and second first passages is configured to circulate a water and ethylene glycol-based first coolant.
Creviston describes the first passages 38 are configured to circulate a water and ethylene glycol-based first coolant (para[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Nakanishi to have each of the first and second first passages 144 is configured to circulate a water and ethylene glycol-based first coolant as taught by Creviston, for the advantageous benefit of receiving a portion of the heat energy being transported by the first coolant in the second coolant as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 11/9, Fee in view of Creviston and Nakanishi was discussed above with respect to claim 9 except for the second passage is configured to circulate an oil-based second coolant.
Creviston shows the second passage 40 is configured to circulate an oil-based second coolant (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Nakanishi to have the second passage 40 is configured to circulate an oil-based second coolant as taught by Creviston, for the advantageous benefit of a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 13/9, Fee in view of Creviston and Nakanishi was discussed above with respect to claim 9 except for the third passage is part of a kit for retrofitting an existing electric machine.
Nakanishi shows (FIG. 4) the third passage 53 is capable of being fitted to an electric machine (the passage 53 is capable of performing the claimed function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Nakanishi to have the third passage 53 is capable of being fitted to an electric machine as taught by Nakanishi, for the advantageous benefit of having a shorter passage 53 through the housing 132 to reduce a load on a pump for the first coolant to improve the cooling efficiency as taught by Nakanishi (para[0098]).
The Examiner notes that the limitation of “part of a kit for retrofitting an existing electric machine” is considered as a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
As to claim 15, Fee shows (FIG. 8) A method of cooling an electric machine (motor para[0047]:1-5), comprising the steps of: 
providing a cooling jacket 120, the cooling jacket 120 received in an electric machine housing 132 and having first and second first coolant passages (para[0047]:1-5); and
circulating a first coolant through the first and second first coolant passages 144 (para[0033]).
Fee does not show:
the cooling jacket having a second coolant passage, the second coolant passage being disposed between the first and second first coolant passages;
circulating a second coolant through the second coolant passage;
providing a third passage arranged to fluidly communicate between the first and second first coolant passages, the third passage including a portion extending through the housing that bypasses around the second coolant passage, thereby to prevent cross-contamination of the first coolant and second coolant; and 
circulating the first coolant through the third passage.
As to the first two bullets, Creviston shows (FIG. 2):
the cooling jacket having a second coolant passage 40, the second coolant passage 40 being disposed between the first and second first coolant passages 38 (para[0023]); and
circulating a second coolant through the second coolant passage 40 (oil para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Fee to have:
the cooling jacket having a second coolant passage 40, the second coolant passage 40 being disposed between the first and second first coolant passages 144 (para[0023]); and
circulating a second coolant through the second coolant passage 40
as taught by Creviston, for the advantageous benefits of receiving a portion of the heat energy being transported by the first coolant and a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to the third and fourth bullets, Nakanishi shows (FIG. 4) 
providing a third passage 53 arranged to fluidly communicate between the first and second first coolant passages 51,52, the third passage 53 including a portion extending through the housing 21 that bypasses around a portion of the housing 21, thereby to prevent cross-contamination of the first coolant; and 
circulating the first coolant through the third passage 53 (communication passage 53 between two cooling passages 51,52 carries the same coolant; it is implied that the communication passage 53 prevents both leakage and cross-contamination of the first coolant; para[0058],[0074],[0075],[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Fee in view of Creviston to have:
providing a third passage 53 arranged to fluidly communicate between the first and second first coolant passages 144, the third passage 53 including a portion extending through the housing 132 that bypasses around the second coolant passage 40, thereby to prevent cross-contamination of the first coolant and second coolant; and 
circulating the first coolant through the third passage 53
as taught by Nakanishi, for the advantageous benefit of having a shorter passage 53 through the housing 132 to reduce a load on a pump for the first coolant to improve the cooling efficiency as taught by Nakanishi (para[0098]).
As to claim 16/15,  Fee in view of Creviston and Nakanishi was discussed above with respect to claim 15 except for the first and second coolants are circulated in isolation from one another.
Creviston shows (FIG. 2) the first and second coolants are circulated in isolation from one another para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Fee in view of Creviston and Nakanishi to have: the first and second coolants are circulated in isolation from one another as taught by Creviston, for the advantageous benefits of receiving a portion of the heat energy being transported by the first coolant and a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 18/15, Fee in view of Creviston and Nakanishi was discussed above with respect to claim 15 except for the first coolant is a water and ethylene glycol-based coolant configured to cool a stator of the electric machine.
Creviston describes the first coolant is a water and ethylene glycol-based coolant configured to cool a stator of the electric machine (para[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Fee in view of Creviston and Nakanishi to have the first coolant is a water and ethylene glycol-based coolant configured to cool a stator of the electric machine as taught by Creviston, for the advantageous benefit of receiving a portion of the heat energy being transported by the first coolant in the second coolant as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 19/15, Fee in view of Creviston and Nakanishi was discussed above with respect to claim 15 except for the second coolant is an oil-based coolant configured to cool stator windings of the electric machine.
Creviston shows the second coolant is an oil-based coolant configured to cool stator windings of the electric machine (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Fee in view of Creviston and Nakanishi to have the second coolant is an oil-based coolant configured to cool stator windings of the electric machine as taught by Creviston, for the advantageous benefit of a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22).
As to claim 20/15, Fee in view of Creviston and Nakanishi was discussed above with respect to claim 15 and Fee further shows (FIG. 8) the step of providing ports 199a,199b in fluid communication with the first and second passages 144, the ports configured to resupply first for circulation through the cooling jacket 120.
Fee does not show supplying second coolants.
Creviston shows supplying second coolants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Fee in view of Creviston and Nakanishi to have ports 199a,199b configured to resupply second coolants for circulation through the cooling jacket 120 as taught by Fee, for the advantageous benefits of receiving a portion of the heat energy being transported by the first coolant and a portion of the second coolant can be dispersed into the machine cavity as taught by Creviston (para[0023]:14-17; para[0024]:15-22)

Claims 4 and 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US 2009/0127946, hereinafter Fee) in view of Creviston et al. (US 2012/0286596, hereinafter Creviston) and Nakanishi et al. (US 2016/0056683, hereinafter Nakanishi) and Lee (EP 3337011 A1).
As to claims 4/1 and 12/9 and 17/15, Fee in view of Creviston and Nakanishi was discussed above with respect to claims 1 and 9 and 15 and Fee further shows (FIG. 8) O-rings 179 (para[0046] to form sealing members).
Fee does not show one or more sealing members disposed on the cooling jacket between the at least two first grooves and the second groove.
Lee shows (FIG. 7): 

    PNG
    media_image1.png
    493
    510
    media_image1.png
    Greyscale

one or more sealing members 111a,111b disposed between the electric machine and the groove 113G defining a cooling channel (para[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second groove 40 of Fee in view of Creviston and Nakanishi to have one or more sealing members 111a,111b disposed on the cooling jacket 120 between the at least two first grooves 144 and the second groove 40 as taught by Lee, for the advantageous benefit of preventing the second coolant from leaking from the second groove 40 as taught by Lee (para[0032]:8-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Katsuno (EP 3112713 A1) shows a cooling jacket with two fluids;
Puls (WO 2017/211360) shows a cooling jacket with two fluids; 
Kim et al. (US 2018/0287452) shows a cooling system with two fluids; and
Kato et al. (US 2010/0109461) shows an internal bypass passage 83.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832